DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the following communication:  Original Application filed on 20 December 2018.
Claim(s) 1-20 is/are pending and present for examination.  Claim(s) 1, 8, and 15 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Examiner cites particular columns and/or paragraphs and line numbers in the references as applied to claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 January 2019 is being considered by the examiner.

Drawings
The drawings were received on 20 December 2018.  These drawings are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high" in claim 2, 9, and 16 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As per claims 1, 8, and 15, the claim(s) recite(s) in part “obtain information…,” “determining a set of distinct members…,” “identify edges in the connections network…,” “calculate an edge weight…,” “generate a content creator rank…,” and “transmit a content creator notification…”
The limitations directed towards “obtain information…,” “determining a set of distinct members…,” “identify edges…,” “calculate an edge weight…,” and “generate a content creator rank” are interpreted to be the observation or judgment about the actions the examiner has taken, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic 
For example, the “obtain” feature in the context of this claim encompasses the user mentally obtaining or reading information relevant to member activities. For example, “determine a set of distinct members” in the context of this claim encompasses mentally analyzing the aforementioned information.  For example, “identify” in the context of this claim encompasses mentally identifying the edges of the aforementioned members.  For example, “calculate an edge weight” in the context of this claim encompasses mentally calculating an edge weight.  For example, generate a content creator rank” in the context of this claim encompasses mentally determining and ranking the aforementioned edge weights. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application by additional elements. In particular, the claim recites using a processor to perform the steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing operations) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Additionally, the claimed feature of “transmit a content creator notification” is merely insignificant extra-solution activity, i.e., necessary data outputting. See MPEP 2106.05(g). At step 2A, prong two, considering these limitations individually and the claim as a whole, the claim fails to integrate the abstract idea into a practical application.  The elements directed to “obtain,” “determine,” “identify,” “calculate,” and “generate” do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering in conjunction with the abstract idea.
At step 2B, the "transmit" limitation is clearly well-understood, routine, and conventional; see MPEP 2106.05(d)(II), "receiving or transmitting data over a network."  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computing of measures only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (Storing and 
As per claims 2, 9, and 16, the limitations are directed towards generating page rank scores and ranking the content creators based upon said scores, which is an additional element beyond the above identified judicial exception. The limitations elaborate upon the aforementioned “Mental Process” of generating and ranking scores, and are interpreted to be the observation or judgment, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  There are no additional elements that would tie the limitations to a practical application and/or that would amount to significantly more than the judicial exception.
As per claims 3-6, 10-13, and 17-20, the limitations are directed towards calculating a number of content items, a number of responses, a period of time for content items, and/or identifying a number of times a members has selected content items, and comparing said numbers.  The limitations elaborate upon the aforementioned “Mental Process” of making calculations and comparing said numbers, and are interpreted to be the observation or judgment, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  There are no additional elements that would tie the limitations to a practical application and/or that would amount to significantly more than the judicial exception.
This judicial exception is not integrated into a practical application by additional elements. In particular, the claim recites using a processor to perform the steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing operations) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Additionally, the claimed feature of “transmit a content creator notification” is merely insignificant extra-solution activity, i.e., necessary data outputting. See MPEP 2106.05(g). At step 2A, prong two, considering these limitations individually and the claim as a whole, the claim fails to integrate the abstract idea into a practical application.  The elements directed to “calculate” and “compare” do not integrate the abstract 
At step 2B, the "transmit" limitation is clearly well-understood, routine, and conventional; see MPEP 2106.05(d)(II), "receiving or transmitting data over a network."  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computing of measures only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  The claims provide that the measures may be computed by program code that may be stored in memory. Therefore, the computing is nothing more than what can be handled by a conventional search engine and does not provide significantly more than the judicial exception. The claim(s) is/are not patent eligible.
As per claims 7 and 14, the limitations of identifying a supply of content, determine a demand for the content, and calculate a supply-demand ratio are interpreted to be the observation or judgment about the actions the examiner has taken, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “at least one processor,” nothing in the claim element precludes the step from practically being performed in the mind.
For example, the “identifying” feature in the context of this claim encompasses the user mentally evaluating a supply of content. For example, “determine a demand for the content in the context of this claim encompasses mentally analyzing the a demand for the specific content.  For example, “calculate a supply-demand ratio” in the context of this claim encompasses mentally calculating a ratio using the aforementioned determinations.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 8, 9, 11, 13, 15, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shabtai et al, USPGPUB No. 2015/0178370, filed on 24 December 2013, and published on 25 June 2015, in view of Lin et al, USPGPUB No. 2018/0196813, filed on 11 January 2017, and published on 12 July 2018.
As per independent claims 1, 8, and 15, Shabtai, in combination with Lin, discloses:
A system for a content creator notification framework in a connections network, the system comprising: at least one processor; and memory including instructions that, when executed by the at least one processor, cause the at least one processor to perform operations to:
obtain information that indicates member activities that correspond to a content item that corresponds to a content segment for a date range {See Shabtai, [0046], wherein this reads over “For instance, if a user is likely to use the client application module 114 at a particular time of day, the content management module 206 may select, based on the pre-download index, for potential download multimedia content items that are relevant to that time of day. That is, if a user were likely to use the client application module 114 only at night, the content management module 206 may select for potential download advertisements that are more likely to induce purchasing behavior at night.”};
{See Shabtai, [0089], wherein this reads over “[0089], wherein this reads over “The social graph may include various types of nodes. Examples of types of nodes include users, non-person entities, content items, web pages, groups, activities, messages, concepts, and any other things that can be represented by an object in the social networking system 630. An edge between two nodes in the social graph may represent a particular kind of connection, or association, between the two nodes, which may result from node relationships or from an action that was performed by one of the nodes on the other node””};
 identify edges in the connections network between each member of the set of distinct members and the content creator {See Shabtai, [0090], wherein this reads over “As an example, when a first user identifies a second user as a friend, an edge in the social graph is generated connecting a node representing the first user and a second node representing the second user.”};
calculate an edge weight for each edge using a number of interactions between content items created by the content creator and the member {See Shabtai, [0089], wherein this reads over “The weight of an edge can represent an attribute associated with the edge, such as a strength of the connection or association between nodes. Different types of edges can be provided with different weights. For example, an edge created when one user "likes" another user may be given one weight, while an edge created when a user befriends another user may be given a different weight.”};
generate a content creator rank for the content creator based on the edge weight for each edge {See Lin, [0040], wherein this reads over “one example with respect to such embodiments, the influence scores having highest values can be generated based on a first graph reflecting various types of activities. In some embodiments, a set of users having highest levels of influence with regard to a particular type (or types) of activity can be identified based on their influence scores having highest values. In one example with respect to such embodiments, the influence scores having highest values can be generated based on a first graph reflecting only the particular type (or types) of activity. In some embodiments, a rank aggregation technique can be used to identify a set of users having highest levels of influence across various types of activities from a plurality of sets of users having highest levels of influence, with each set in the plurality relating to a respective type of activity.”}; 
transmit a content creator notification to the content creator based on a determination that the content creator rank is outside a threshold {See Lin, [0040], wherein this reads over “In some embodiments, a selected number of users associated with highest influence scores can be identified as the users having highest levels of influence. In some embodiments, users associated with influence scores that satisfy a selected threshold value can be identified as the users having highest levels of influence.”; and “Identification of users having highest levels of influence can be targeted on a social networking system and prompted to take desired action so that the desired action can be optimally propagated through the social networking system by downstream users who also take the desired action.”}. 
	Shabtai is directed to the invention of predictively downloading media content items.  Shabtai fails to expressly disclose the claimed features of “generate a content creator rank for the content creator based on the edge weight for each edge” and “transmit a content creator notification to the content creator based on a determination that the content creator rank is outside a threshold.”
	Lin is directed to the invention of a method for identifying influencers in a social networking system.
	As per the claimed feature of “generate a content creator rank for the content creator based on the edge weight for each edge,” Lin discloses that “one example with respect to such embodiments, the influence scores having highest values can be generated based on a first graph reflecting various types of activities. In some embodiments, a set of users having highest levels of influence with regard to a particular type (or types) of activity can be identified based on their influence scores having highest values.”  See Lin, [0040].  Additionally, Lin discloses that “the influence scores having highest values can be generated based on a first graph reflecting only the particular type (or types) of activity” such that “a rank aggregation technique can be used to identify a set of users having highest levels of influence across various types of activities from a plurality of sets of users having highest levels of influence, with each set in the plurality relating to a respective type of activity.”  Id.  That is, Lin discloses that influence scores may be generated based on a graph such that said influence scores (i.e. a content creator rank) 
As per the claimed feature of “transmit a content creator notification to the content creator based on a determination that the content creator rank is outside a threshold,” Lin discloses that “users associated with influence scores that satisfy a selected threshold value can be identified as the users having highest levels of influence” and “[i]dentification of users having highest levels of influence can be targeted on a social networking system and prompted to take desired action so that the desired action can be optimally propagated through the social networking system by downstream users who also take the desired action.”  See Lin, [0040].  That is, Lin discloses that specific influencers (i.e. content creators) may be prompted (i.e. transmit a notification to said content creator) according to the selected threshold value (i.e. outside a threshold).
As per dependent claims 2, 9, and 16, Shabtai, in combination with Lin, discloses:
The system of claim 1, the memory further comprising instructions that, when executed by the at least one processor, cause the at least one processor to perform operations to:
generate a page rank score for the content creator, wherein the page rank score is determined in part based on a number of engagements between a member with a high page rank score and the content creator {See Lin, [0039], wherein this reads over “A scoring technique can determine an influence score based on the weights. In some embodiments, the scoring technique can include, for example, a page rank algorithm that determines the relative importance of the nodes in the first graph as an indication of influence”; and [0040], wherein this reads over “In one example with respect to such embodiments, the influence scores having highest values can be generated based on a first graph reflecting various types of activities. In some embodiments, a set of users having highest levels of influence with regard to a particular type (or types) of activity can be identified based on their influence scores having highest values.”};
rank the content creator with other content creators based on the page rank score and respective page rank scores of the other content creators, wherein generation of the content {See Lin, [0040], wherein this reads over “The users represented as nodes in a first graph can be ranked based on their influence scores” and “a rank aggregation technique can be used to identify a set of users having highest levels of influence across various types of activities from a plurality of sets of users having highest levels of influence, with each set in the plurality relating to a respective type of activity”}. 
As per dependent claims 4, 11, and 18, Shabtai, in combination with Lin, discloses:
The system of claim 1, the memory further comprising instructions that, when executed by the at least one processor, cause the at least one processor to perform operations to: 
calculate a number of responses received to content items created by the content creator for a period of time {See Lin, [0025], wherein this reads over “As another example, when a post relates to a media content item, a user receiving the post can take appropriate action, such as liking (or fanning) the post, commenting on the post, or sharing the post with other users. In certain circumstances, an action by a user in the social networking system can prompt other users to take similar action”; [0028], wherein this reads over “The types of activities can include, for example, participation in an event (e.g., joining an event), engagement with (e.g., liking, commenting on, sharing, etc.) a media content item, interacting with (e.g., contacting, messaging, connecting with, following, etc.) entities (e.g., profiles, pages) on the social networking system.”; and [0032], wherein this reads over “An impact metric can be determined for a first user based on a count of downstream actions taken by other users in direct and indirect response to the action taken by the first user.”}; and 
compare the number of responses received to content items created by the content creator to respective numbers of responses received to content items created by other content creators to create a responses received rank for the content creator, wherein generation of the content creator rank includes use of the responses received rank {See Lin, [0040], wherein this reads over “In one example with respect to such embodiments, the influence scores having highest values can be generated based on a first graph reflecting various types of activities. In some embodiments, a set of users having highest levels of influence with regard to a particular type (or types) of activity can be identified based on their influence scores having highest values. In one example with respect to such embodiments, the influence scores having highest values can be generated based on a first graph reflecting only the particular type (or types) of activity. In some embodiments, a rank aggregation technique can be used to identify a set of users having highest levels of influence across various types of activities from a plurality of sets of users having highest levels of influence, with each set in the plurality relating to a respective type of activity.”}. 
As per dependent claims 6, 13, and 20, Shabtai, in combination with Lin, discloses:
The system of claim 1, the memory further comprising instructions that, when executed by the at least one processor, cause the at least one processor to perform operations to:
identify a number of times a member of the set of distinct members has selected content items that correspond to the content segment {See Lin, [0025], wherein this reads over “As another example, when a post relates to a media content item, a user receiving the post can take appropriate action, such as liking (or fanning) the post, commenting on the post, or sharing the post with other users. In certain circumstances, an action by a user in the social networking system can prompt other users to take similar action”; [0028], wherein this reads over “The types of activities can include, for example, participation in an event (e.g., joining an event), engagement with (e.g., liking, commenting on, sharing, etc.) a media content item, interacting with (e.g., contacting, messaging, connecting with, following, etc.) entities (e.g., profiles, pages) on the social networking system.”; and [0032], wherein this reads over “An impact metric can be determined for a first user based on a count of downstream actions taken by other users in direct and indirect response to the action taken by the first user.”;
compare the number of times the member has selected content items that correspond to the content segment to respective numbers of times other members of the set of distinct members have selected content items that correspond to the content segment to create a content segment affinity rank for the member {See Lin, [0040], wherein this reads over “In one example with respect to such embodiments, the influence scores having highest values can be generated based on a first graph reflecting various types of activities. In some embodiments, a set of users having highest levels of influence with regard to a particular type (or types) of activity can be identified based on their influence scores having highest values. In one example with respect to such embodiments, the influence scores having highest values can be generated based on a first graph reflecting only the particular type (or types) of activity. In some embodiments, a rank aggregation technique can be used to identify a set of users having highest levels of influence across various types of activities from a plurality of sets of users having highest levels of influence, with each set in the plurality relating to a respective type of activity.”}; and 
transmit the content creator notification to the member based on the content segment affinity rank {See Lin, [0040], wherein this reads over “In some embodiments, a selected number of users associated with highest influence scores can be identified as the users having highest levels of influence. In some embodiments, users associated with influence scores that satisfy a selected threshold value can be identified as the users having highest levels of influence.”; and “Identification of users having highest levels of influence can be targeted on a social networking system and prompted to take desired action so that the desired action can be optimally propagated through the social networking system by downstream users who also take the desired action.”}. 
Claims 3, 5, 10, 12, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shabtai, in view of Lin, and in further view of Ghosh et al, USPGPUB No. 2013/0297581, filed on 29 March 2013, and published on 7 November 2013.
As per dependent claims 3, 10, and 17, Shabtai, in combination with Lin and Ghosh, discloses:
The system of claim 1, the memory further comprising instructions that, when executed by the at least one processor, cause the at least one processor to perform operations to:
calculate a number of content items created by the content creator for a period of time {See Ghosh, [0150]-[0159], wherein this reads over “In some embodiments, social media content analysis engine 104 may review the user's profile and historical post information to intelligently identify media/news sources the user belongs to. Some of the attributes and features of the user's information being reviewed by social media content analysis engine 104 include but are not limited to: Total number of posts, Total number of reposts, Percentage of posts that have links, Percentage of posts that are @replies, Total number of distinct domains from links posted, Average daily post count, Similarities to other media accounts, Profile URL matches a media site, Profile name of user matches a media name or a real human name”}; and 
compare the number of content items created by the content creator to respective numbers of content items created by other content creators to create a content item creation rank for the content creator, wherein generation of the content creator rank includes use of the content creation rank {See Lin, [0040], wherein this reads over “In one example with respect to such embodiments, the influence scores having highest values can be generated based on a first graph reflecting various types of activities. In some embodiments, a set of users having highest levels of influence with regard to a particular type (or types) of activity can be identified based on their influence scores having highest values. In one example with respect to such embodiments, the influence scores having highest values can be generated based on a first graph reflecting only the particular type (or types) of activity. In some embodiments, a rank aggregation technique can be used to identify a set of users having highest levels of influence across various types of activities from a plurality of sets of users having highest levels of influence, with each set in the plurality relating to a respective type of activity.”}. 
The combination of Shabtai and Lin fails to disclose the claimed feature of “calculate a number of content items created by the content creator for a period of time.”
Ghosh is directed to the invention of filtering and analyzing social media content collected over social networks.  Specifically, Ghosh discloses that “social media content analysis engine 104 may review the user's profile and historical post information to intelligently identify media/news sources the user belongs to. Some of the attributes and features of the user's information being reviewed by social media content analysis engine 104 include but are not limited to: Total number of posts, Total number of reposts, Percentage of posts that have links, Percentage of posts that are @replies, Total number of distinct domains from links posted, Average daily post count, Similarities to other media accounts, Profile URL matches a media site, Profile name of user matches a media name or a real human name.”  See Ghosh, [0150].  That is, Ghosh discloses the determination of a total number of posts (i.e. content items created by a content creator for a period of time) which may be have made by a user.  Accordingly, wherein the combination of Shabtai and Lin would provide for a system for ranking influences according to specific factors, it would have been obvious to one of ordinary skill in the art before the effective filing 
As per dependent claims 5, 12, and 19, Shabtai, in combination with Lin and Ghosh, discloses:
The system of claim 1, the memory further comprising instructions that, when executed by the at least one processor, cause the at least one processor to perform operations to:
calculate a period of time for content items created by the content creator that correspond to the content segment {See Ghosh, [0150]-[0159], wherein this reads over “In some embodiments, social media content analysis engine 104 may review the user's profile and historical post information to intelligently identify media/news sources the user belongs to. Some of the attributes and features of the user's information being reviewed by social media content analysis engine 104 include but are not limited to: Total number of posts, Total number of reposts, Percentage of posts that have links, Percentage of posts that are @replies, Total number of distinct domains from links posted, Average daily post count, Similarities to other media accounts, Profile URL matches a media site, Profile name of user matches a media name or a real human name”}; and 
compare the period of time for content items created by the content creator to respective periods of time for content items created by other content creators to create a contributor longevity rank for the content creator, wherein generation of the content creator rank includes use of the contributor longevity rank {See Lin, [0040], wherein this reads over “In one example with respect to such embodiments, the influence scores having highest values can be generated based on a first graph reflecting various types of activities. In some embodiments, a set of users having highest levels of influence with regard to a particular type (or types) of activity can be identified based on their influence scores having highest values. In one example with respect to such embodiments, the influence scores having highest values can be generated based on a first graph reflecting only the particular type (or types) of activity. In some embodiments, a rank aggregation technique can be used to identify a set of users having highest levels of influence across various types of activities from a plurality of sets of users having highest levels of influence, with each set in the plurality relating to a respective type of activity.”}. 

Ghosh is directed to the invention of filtering and analyzing social media content collected over social networks.  Specifically, Ghosh discloses that “social media content analysis engine 104 may review the user's profile and historical post information to intelligently identify media/news sources the user belongs to. Some of the attributes and features of the user's information being reviewed by social media content analysis engine 104 include but are not limited to: Total number of posts, Total number of reposts, Percentage of posts that have links, Percentage of posts that are @replies, Total number of distinct domains from links posted, Average daily post count, Similarities to other media accounts, Profile URL matches a media site, Profile name of user matches a media name or a real human name.”  See Ghosh, [0150].  That is, Ghosh discloses the determination of an average daily post count (i.e. a period of time for content items) which may be have made by a user.  Accordingly, wherein the combination of Shabtai and Lin would provide for a system for ranking influences according to specific factors, it would have been obvious to one of ordinary skill in the art before the effective filing date to improve the combination of Shabtai and Lin with that of Ghosh for the predictable result of a system wherein the ranking may be determined utilizing the daily average number of posts (i.e. a period of time for content items) as disclosed by Ghosh.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Paul Kim/
Examiner
Art Unit 2152



/PK/